Case: 3:2020-cv-00092-BAJ-EWD Document: 4
          Case 3:20-cv-00092-BAJ-EWD    Documentby:
                                                 5 LemeUe-Route
                                                    03/16/20 Page   1 of 2




Fred E. SaUey
Salley & Associates
3510 N. Causeway Boulevard
Suite 601
Metairie, LA 70002
              to-1
             S3LI
s€yii^%Ilil21;3;l
K-^ <v!'^KSK'3iSi\
^%^iii%iii??ia!i
ftSfK^flt^^^tfr^l

       IIISIijil
                     $11^
                     ^."('.31^.3
                                   Case 3:20-cv-00092-BAJ-EWD
                                   Document 5
                                   03/16/20 Page 2 of 2
